Third District Court of Appeal
                                   State of Florida

                            Opinion filed February 6, 2019.

                                  ________________

                                    No. 3D18-972
                              Lower Tribunal No. 15-6536
                                 ________________


                   Comprehensive Health Center, LLC, etc.,
                                       Appellant,

                                            vs.

            Allstate Property and Casualty Insurance Company,
                                       Appellee.


         An Appeal from the County Court for Miami-Dade County, Gina Beovides,
Judge.

         Marlene S. Reiss, for appellant.

         Shutts and Bowen, LLP and Suzanne Y. Labrit (Tampa), for appellee.


Before FERNANDEZ, LOGUE, and SCALES, JJ.

         PER CURIAM.

         We recognize appellee’s confession of error and answer the certified question

consistent with the Florida Supreme Court’s opinion in Progressive Select Insurance
Company v. Florida Hospital Medical Center, No. SC18-278, 2018 WL 6816810

(Fla. Dec. 28, 2018). We reverse and remand for further proceedings consistent with

Progressive.




                                        2